 LOCAL UNION103 IRON WORKERS45LocalUnion No.103, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO'andHigdon Contracting Company,Inc. Case 25-CP-63-2January 6, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn August 23, 1974, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.Thematerial facts are essentially undisputed.Higdon Construction Company has been an employ-er engaged primarily in the building and constructionindustry within the meaning of Section 8(f) of theAct, and Local 103 has been a labor organization ofwhich building and construction employees aremembers within the meaning of Section 8(f). HigdonConstruction Company, herein called Higdon Con-struction, and Respondent have had a collective-bargaining relationshipsince1968.Theirinitialcontract which expired about December 1972, hadbeen negotiated under Section 8(f) of the Act. In July1973,Higdon Constructionwas engaged in the,performance of a construction contract at GlenmoreDistillery.Local 103 refused to furnish employeesunlessHigdon Construction executed a contract, andtogether with Carpenters and OperatingEngineersshutdown the job twice. Whereupon, HigdonConstruction on July 31, 1973, signed an acceptanceof agreementcovering Respondent's ironworkers bywhich Higdon Construction agreed to abide by anexisting agreementbetween the Tri-State Iron Work-ersEmployers Association, Inc., and Local 103,which by its terms expires on March 31, 1976. Thecontract does not containa union-security clause orany checkoff provisions. Neither at thetime theIHereincalled Local103 or Respondent.2Gerald J.Higdon is the sole stockowner of both Higdon Contractingand HigdonConstructionand the president of both companies.His son issecretary-treasurerof bothcompanies.The directors are the same. HigdonConstruction,which owns all the equipment, leases the equipment toHigdon Contracting.Trucks usedby Higdon Contracting on the Gracecontract was executed nor thereafter did the Unionclaim to, or in fact, represent a majority of HigdonConstruction's employees. The record indicates thatsome employees were supplied by the Union on theGlenmore job and wages and contributions to thewelfare fund were paid for them according to thecontract.Higdon Contracting Company, the Charging Party,herein called Higdon Contracting, was formed inJuly 1973 to perform nonunion ironwork jobs.2 Itsuccessfully bid on jobs of W. R. Grace Co. atOwensboro, Kentucky, and ofBarmet atRockport,Indiana.About January 1, 1974, shortly afterconstruction at the W. R. Grace jobsite began, Local103 BusinessRepresentativeWilliam Oglesby andCarpenters Representative Mosely talked to HigdonContracting's general manager,Philip C. Kelly, andtold him that Higdon Construction was in violationof its contract at the Grace jobsite. Thereafter, inFebruary 1974, Oglesby asked Higdon "what wasgoing on" atthe Grace jobsite. Higdon replied thatthe reason the job was being handled under the newcompany'sname was becauseHigdon had beenforced into signing the contract at Glenmore, andHigdon had a lot of nonunion competition. WhenOgelsby attempted to "get [him] signed up," Higdonresponded that "this would be kind of silly for me todo thisbecause itwould defeat the purpose I hadstarted out to do. . . ." Higdon admitted"it's oneand the samecompanies . . . under one hat oranother hat, depending on whether [he was] doingUnion workor non-union work. .Local 103 caused pickets to be placed at the Gracejobsite on January 29, 1974. Pickets remained at thesite,except during periods of inclement weather(about 4 or 5 days) until March 1, 1974. The picketsign carriedthe following inscription:Higdon Construction Company is in violation ofthe agreement of the Iron Workers Local Number103Higdon Contracting started the Barmet job on orabout February 20, 1974. Within the first few days,Local 103 Business Agent Hill asked Kelly if "we"were going to use union people on the job. Kelly toldhim that Higdon Contracting was doing the job; itdid not have a contract with the Ironworkers, andwas not going to do the job as a union contractor.Hill said, "I'll get right on it." Thereafter, Local 103jobsite,discussedinfra,bearthe name of HigdonConstruction. In addition,an invoice dated March 8,1974, indicates that material worth $96,788, for abuilding on the Rockport,Indiana,site,discussedinfra,was charged toHigdon Construction.Higdon testified that HigdonConstruction is the"only one that has any par value at all"and "it'sone and the samecompanies... .216 NLRB No. 5 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketed this job on March 4, 5, 18, 19, and 20, 1974,with the same signs described above.Local 103 has not filed a petition seeking anelection,nor has Higdon Contracting or HigdonConstruction.Nor has Local 103 filedan 8(a)(2)charge. It did file charges alleging violation ofSection 8(a)(1), (3), and (5), which were dismissedApril 25, 1974.In R. J.Smith Construction Co., Inc.,3the Boardfound that, although Section 8(f) of the Act clearlyexempts a company and union from unfair laborpractice liability for entering into a contract prior toestablishment of the union as a majority representa-tive,Section 8(f) does not protect the union frominquiry into its majoritystatusduring the contractterm.The Board thus concluded that Section 8(f)only protects from illegality the preliminary contrac-tual steps of a prehire agreement, and that, where aunion never thereafter obtains majority status, thecompany does not violate Section 8(a)(5) and (d) oftheAct byrefusing to continue the bargainingrelationship established and by unilaterally changingterms and conditions of employment set forth in thecontract. Since the Board found that the union hadadmittedly never attained majority status, it dis-missed the refusal-to-bargain complaint.As set out above,it isundisputed that the Uniondid not represent a majority of either the employeesof Higdon Construction or of Higdon Contracting atany relevant time. Nor is it disputed that the parties'July 31, 1973, contract was a prehire agreementlawfully executed under Section 8(f) of the Act priorto the establishment of the Respondent's majoritystatus.The Administrative Law Judge sought todistinguish this case from R. J.Smith, supra,on theground that there is no persuasive evidence that theEmployer actively repudiated the contract. Ratherthe evidence is that the Employer sought to adhere tothe contract for union work, such as the Glenmorecontract, and to avoid it as to nonunion work by thecreation of a second corporation. The AdministrativeLaw Judge therefore concluded that the picketlegend published the truth. He found that the targetof Respondent's picketing was not to force or requirethe Employer to initially accept the Union as thebargaining representative since that had already beenaccomplished, but instead was to secure compliancewith an existing contract, a permissible objective. Wedisagree.InRuttmann Construction Company,4a companion3 191 NLRB 693(1971), enforcement deniedsubnone.Local No. 150,Operating Engineersv.NLRB.,480 F.2d 1186(C.A.D.C.,1973), remandaccepted 208 NLRB 615 (1974).4 191 NLRB701, 702 (1971).sMore precisely until the provisions of the union-security clause havetaken effect at a project (usually 7 days).6 194 NLRB52 (1971),enforcement granted in part and denied in partcaseto R. J.Smith, supra,the Board stated that the"prehireagreementismerely a preliminary step thatcontemplates further action for the development of afullbargaining relationship: such actionsmayinclude the execution of a supplemental agreementfor certain projects or covering a certain area and thehiring of employees who are usually referred by theunion or unions with whom there is a prehireagreement." Thus, the Board recognized the industri-al realitiesof the construction industry in findingthat 8(f) contracts do not carry, even with union-security provisions, a presumption of majority statusuntil such time as employees for particular projectshave been hired.5 InDavid F. Irvin, et al., d/b/a TheIrvin-McKelvy Company,6the parties conceded, andthe Board held, that by virtue of compliance withunion-security provisions in an 8(f) contract theunion had majority status at those projects stillunderway. The Board nevertheless dismissed thecomplaint therein with respect to projects not yetbegun at the time the employer terminated the unioncontract.From the foregoing, we conclude that the contractherein is an 8(f) contract and that no presumption ofmajority status attaches to it in the circumstances ofthis case. Accordingly, the duty of Higdon Construc-tion and itsalter ego,Higdon Contracting,7 to honorthe Employer's collective-bargaining agreement withLocal 103 is limited by the nature of 8(f) agreements.Under the doctrine set out in the cases cited above,the Employer could have terminated the agreementwith Local 103 for projects not yet underway. For theBoard to allow the Respondent to picket to enforcean 8(f) agreement if an employer decides to ignore it,as the Employer herein has done with respect tononunionjobs, which Respondent could not enforceby means of obtainingan 8(a)(5) bargaining order, isto permit it to do by indirection what it could not dodirectly, and in effect nullify our decisions in R. J.Smithand its progeny that such contracts arevoidable by either party if a union never thereafterobtains majority status. In these circumstances, weconclude that the picketing by Respondent toenforce a noneffective 8(f) contract was for initialrecognitionalpurposes and therefore was proscribedby Section 8(b)(7)(C) of the Act.THE REMEDYHaving found that Respondent engaged in certain475 F.2d 1265(C.A. 3, 1973).7The Administrative Law Judge found that Higdon Contracting was thealter egoof Higdon Construction,and the General Counsel did not exceptto this finding.Thus,Higdon Contracting was boundby thecollective-bargaining contract of Higdon Construction and Respondent.SeePeterK,ew,t Sons'Co. and South Prairie ConstructionCo.,206 NLRB 562 (1973). LOCAL UNION 103IRON WORKERSunfairlabor practices, we shall order that it ceaseand desist therefrom and take certain affirmativeaction setforth below to effectuate the policies of theAct.CONCLUSIONS OF LAW1.Higdon Contracting Company, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By picketing Higdon Contracting Company,Inc., from January 29, 1974, until March 1, 1974, atitsW. R. Grace Company jobsite at Owensboro,Kentucky, with an object of forcing and requiringHigdon Contracting Company, Inc., to bargain withRespondent, without being currently certified as therepresentativeofHigdon Contracting Company,Inc.'semployees and without a petition underSection 9(c) being filed within a reasonable period oftime,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(b)(7)(C) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,Local Union No. 103, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO,Evansville,Indiana, its officers, agents,and representatives, shall:1.Cease and desist from picketing or causing tobe picketed, or threatening to picket or cause to bepicketed, Higdon Contracting Company, Inc., wherean object thereof is forcing or requiring saidemployer to recognize or bargain with it as therepresentative of its employees in violation of Section8(b)(7)(C) of the Act.2.Take the following affirmative action designedto effectuate the purposes of the Act:(a)Post at its business offices and meeting hallscopies of the attached notice marked "Appendix." 8Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by the Respondent's authorized representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedaysthereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted.Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, orcovered by any othermaterial.47(b) Notify the Regional Director for Region 25, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been decided that weviolated the law by picketing or causing to bepicketed, or threatening to picket or causing to bepicketed Higdon Contracting Company, Inc., wherean object thereof was to force or require the saidEmployer to recognize or bargain with us as therepresentative of its employees in violation of Section8(b)(7)(C) of the Act. We have been ordered to postthis notice.We intend to carry out the Order of theBoard and abide by the following:WE WILL NOT, under conditions prohibited bySection 8(b)(7)(C) of the Act, picket or cause tobe picketed, or threaten to picket or cause to bepicketed,Higdon Contracting Company, Inc.,where an object thereof is to force or require thesaid Employer to recognize or bargain with us asthe representative of its employees.LOCAL UNION No. 103,INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS, AFL-CIODECISIONSTATEMENT OF THE CASELowELL GOERLICH, Administrative Law Judge: Thecharge filed by Higdon Contracting Company, Inc., hereinreferred to as Higdon Contracting, against Local UnionNo. 103,International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, the Respondentherein,sometimesreferred to as the Union, on March 6,1974, was served on the Respondent by registered mail onor about March 6, 1974. A complaint and notice of hearingwas issuedon April 25, 1974. The complaint charged thatthe Respondent violated Section8(b)(7)(C) of the NationalLabor Relations Act, as amended, herein referred to as theAct, in that the Respondent picketed certain jobsites, withthe object of forcing and requiring Higdon Contracting to 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognize the Respondent as the collective-bargainingrepresentative of its employees and the employees ofHigdon Contracting to accept the Respondent as theircollective-bargaining representative when at the time ofsaid picketing the Respondent was not certified as thebargaining representative of the employees of HigdonContracting nor had the Respondent filed a valid petitionunder Section 9(c) of the Act within a reasonable timefrom the commencement of such picketing.The Respondent filed a timely answer denying that ithad engaged in any of the unfair labor practices alleged.The case was submitted pursuant to the followingstipulation:The [parties hereto] herebyagree asfollows:1.All parties hereby waive all rights to the holdingof a hearing before an Administrative Law Judge.2.The case shall be submitted to an AdministrativeLaw Judge for decision and issuance of decision, andthe following shall constitute the record in this case,copies of which are attached hereto and made a parthereof:a.The complaint, marked Attachment A, which wastimely served on all parties.b.The answer,marked Attachment B, which wastimely servedon all parties.c.The order postponing the hearing, marked Attach-ment C, which was timely served on all theparties.d.Theorder indefinitely postponing the hearing,marked Attachment D, which was timely servedon all parties.e.The transcript(including the exhibits)of a hearingbefore District Judge Gordon on May 6, 1974,concerning the above case,marked AttachmentE. [The partieshereto agreethatreferences in thetranscript to "VII" should read "&"]f.The petition for injunction in Civil No. C74-420,marked Attachment F.3.The parties do not necessarily concede therelevance of all facts above recited,and any partyurging irrelevance will do in a brief to the Administra-tive Law Judge.4.The privilege of filing abriefto the Administra-tiveLaw Judge is expressly reserved by all partieshereto,said briefs to be due by a date to be set by theAdministrative Law Judge.All briefs have been carefully considered.FINDINGS OF FACT, CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESSOF THE CHARGING PARTYHigdon Contracting is, and has been at all times materialherein,a corporation duly organized under,and existing byvirtue of, the laws of the State of Kentucky.At all times material herein, Higdon Contracting hasmaintained its principal office and place of business atOwensboro,Kentucky, herein called the facility, andvariousother facilities and jobsites in the States ofKentucky and Indiana, and is, and has been at all timesmaterial herein, engaged at said facilities and jobsites as ageneral contractor in the construction contracting industry.During the past year, a representative period, HigdonContracting in the course and conduct of its businessoperations purchased, transferred, and delivered to itsKentucky facilities and jobsites goods and materials valuedin excessof $50,000 which were transported to saidfacilities and jobsites directly from States other than theStateof Kentucky.During the past year, a representative period, HigdonContracting in the course and conduct of its businessoperations performed services valuedin excessof $50,000in Statesother than Kentucky wherein Higdon Contractingis located.Higdon Contracting is now, and has been at all timesmaterial herein, an employerengagedin commerce withinthe meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is, and has been at all times materialherein,a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The FactsThe Union caused pickets to be placed at the W. R.Grace Chemical jobsite in Owensboro, Kentucky, wherethe Higdon Contracting was performing construction workon January 29, 1974. Pickets remained at the site, exceptduring periods of inclement weather (about 4 or 5 days),untilMarch 1, 1974. The picket sign carried bore thelegend:Higdon Construction Company is in violation of theagreement of the Iron Workers Local Number 103The Union also picketed with a similar sign on March 4,5, 18, 19, and 20, 1974, at the Barmetjobsite at Rockport,Indiana, where Higdon Contracting was also performingwork.On July 7, 1973, the Higdon Construction Company,herein referred to as Higdon Construction, recognized theUnion and accepted and approved the current laboragreementbetween the Tri-State Iron Workers EmployeesAssociation,Inc.,and the International Association ofBridge,Structural and Ornamental Iron Workers, Local103, terminating on March 31,1976. The agreement wassigned by Gerald J. Higdon for Higdon Construction. Atthe time this agreement was signedHigdon Constructionhad executed a construction contract dated May7, 1973,calling for construction work at the Glenmore DistilleriesCompany in Owensboro, Kentucky. An article of thecontractprovided:It is understood and agreed as a material part and asa consideration for this contract that Contractor[Higdon Construction Company, Inc.] as well as anysub-contractor or assignee hereunder,shall use unionlabor exclusively in the performance of this contract.Higdonmaintained that he entered into the laboragreement with the Union"reluctantly,against my will." LOCAL UNION103 IRON WORKERS49He explained that inorder to comply with his agreementwithGlenmoreDistilleriesCompany he had asked foremployees through the Union. The Union refused tofurnish employees. Nevertheless, when Higdon determinedto continue without union labor, the Carpenters andOperatingEngineers"entered into it." Said Higdon: "Theycame up and shut my job down and there was talk about awalk out of the Distillery. So, their manager came to meand told me thatsomethingwould have to be done. Well,when the final shut downcame,uh, well, I-I just lost mycool and I went andsignedtheir contracts." The contractdoesnot contain a union-security clause or any checkoffprovisions.Thereafter in July 1973 Higdon incorporated the HigdonContracting Company, Inc., the Charging Party herein.Higdon is the sole stockowner of both Higdon Contractingand Higdon Construction and the president of bothcompanies.His son issecretary-treasurer of both compa-nies.The directorsare the same.Equipment is being leasedfrom one company to the other.' Trucks used by HigdonContracting on the Grace Company jobsite bear the nameof Higdon Construction. Indeed an invoice dated 3/8/74reveals thatmaterial for a building in the amount of$96,788 intended for the Rockport, Indiana, site wascharged to Higdon Construction.In February 1974 when Union Representative WilliamOglesby asked Higdon "whatwas goingon" at the GraceCompany site, Higdon replied that a new company hadbeenset up. He continued, "they had, uh, forced me intosigning this agreementat the Glenmore Distillery that Ihad to do somethingbecause,uh, I have a lot ofcompetition thatisnot non-union...."When Oglesbyattemptedto "signup" the new company Higdon respond-ed that "this would be kind of silly for me to do thisbecauseitwould defeat the purpose I had started out to do...." Higdon frankly admitted "it's one and the samecompanies. . . under one hat or another hat, dependingon whether [he was] doing Union work or non-union work112AfterHigdonrefused to honor the above-mentionedlabor agreementtheUnion placed the pickets as abovedetailed.Neither at the time the contract was executed northereafterdid the Unionrepresentamajority of theemployer's employeeswithin anappropriate unit.B.Conclusions and ReasonsThereforThe contract executed by Higdon Construction and theUnion on July 7, 1973, satisfied the lawful requirements fora prehire agreement authorized by Section 8(f) of the ActsNevertheless, the General Counsel apparently asserts, ashismajor premise, that the contract, "an g(f) agreement,"had no prospective validity requiring the employer toadhere to its terms because at no time after it was executeddid the Union represent a majority of the employer'semployees in an appropriate unit. Thus, reasons theGeneral Counsel, it follows that, in the absence of a validcontract, the Union's picketing aimed at the employer'sviolationofanoneffective contractwas for initialrecognitional purposes proscribed by Section 8(b)(7)(C).The General Counsel's major premise is drawn from theBoard's holding in R. J.Smith Construction Co., Inc.,191NLRB 693 (1971). In this case a majority of the Board held"that a prehire agreement, although validly executed for afixed term of years, is effective only so long as both partieswish to adhere to it and may be ignored with impunity .. .by either party at any time without thereby offendingeither Section 8(a)(5) or Section 8(b)(3) of the Act" 4 if theUnion has not previously established a majority.5 The factsin that case disclose that the employer, while'he executed8(f) agreements, did not intend and never did abide bytheir terms. Moreover, during the period of the agreements,without prior notice or bargaining with the union, theemployer raised wages of certain employees covered by theagreement.The facts in the instant case differ. Here the terms of thecontract were implemented, Employees were supplied bythe union and wages and contributions to the welfare fundwere paid according to the contract. There is no persuasiveevidence that the Employer actually repudiated thecontract.On the other hand, the evidence is that theEmployer sought to adhere to the contract for union work(such as the Glenmore Distilleries contract) and to avoid itas to nonunion work by the creation of a secondcorporation as a subterfuge and a sham. This blow hot,blow cold stance of the Employer,6 which contemplated aniHigdon testified,"Well HigdonConstructionCompanyis theonly onethat has any par value at all and,uh, thereforeitwould own the equipment,once it is paid for and, uh, welease it to the HigdonContracting Company."2When Higdon informedUnionRepresentativeOglesbythat HigdonConstructiondid not have a contractwithW R. Grace Company,accordingto Higdon, Oglesby saidthat"we were inviolation of contractand that we should get a lawyer becausewe would haveto goto court with'em. 11The employerwas "engaged primarily in the building andconstructionindustry";the employeescovered bythe agreement were"engaged(or who,upon their employment,[would] be engaged)inthe building andconstructionindustry";and the union was "a labor organizationof whichbuilding and construction employees[were] members(not established,maintained,or assistedby any actiondefined in section 8(a) of [the ] Act as11an unfair labor practice .. .4This language is taken from the dissent5This propositionof law was reversedby the Court of Appeals for theDistrictofColumbia, 480 F.2d 1186 (1973). The court held that "anemployer,who has enteredinto a validlyexecuted prehire agreement may,after a reasonableperiod,seek a representation election tochallenge anenduring minority union,but until hedoes and prevails, he should be heldto the same standardof conductin regard to unfairlabor practices as anemployer who hasentered into a collective-bargaining agreement with aunion certifiedto have majoritystatus." On remand, 208 NLRB 615 (1974),the Board applied the court's views. In a footnoteitwas noted, "MemberFanning agrees with thecourt's decision.ChairmanMillerreserves opinionas to the underlying legal issues..." While I adhere to the reasoning ofthe courtand the dissent,Ideem myselfbound by the Board's decisionInsuranceAgents'InternationalUnion,AFL-CIO,119 NLRB 768. 772-773(1958)6The recordindicates that Higdon was thereal employer, the alter egoofHigdonConstructionand HigdonContracting, a single integratedbusinessentity. SeeJ Howard Jenks, d/b/a Glendora Plumbing,165 NLRB101 (1967); andIndustrial Fabricating Inc.,119 NLRB 162 (1957). Higdonadmitted that HigdonContracting and HigdonConstruction were "one andthe same "InBricklayers,Masons and Plasterers' Union, Local No 1,209 NLRB 820(1974), it was stated by the Administrative Law Judge:Where an individual is the sole owner of a corporation,the Board has(Continued) 50DECISIONSOF NATIONALLABOR RELATIONS BOARDadherence to the contract for some purposes,was not ofsuch character as to render the Union'spicket linevulnerable to Section8(bX7)(C).1Not all picketing whichcontinues for more than 30 days without filing a represent-ation petition runs afoul of Section8(bX7)(C).Local UnionNo. 741,United Associationof Journeymenand Apprenticesof the Plumbingand Pipe FittingIndustry oftheUnitedStates and Canada,AFL-CIO,137 NLRB 1125 (1962).Only picketing is banned where an object of such picketingis to require an employer to "recognize or bargain" with alabor organization or to require the employees"to selectsuch labor organization as their collective bargainingrepresentative."In the instant case the object of thepicketing as indicatedby thepicket sign was to inform theworld that the Employer was in violation of an agreementwith the Union.Since there is no persuasive evidence thatthe Employer,who had recognized the Union,intended toterminate the contractintotobut only sought bysubterfuge and chicanery to avoid its application fornonunion works while adhering to the contract for unionwork,the picket legend published the truth. The target oftheUnion'spicketing was not to force or require theEmployer to initially accept the Union as the bargainingrepresentative,since that had already been accomplished,consistently ignored the corporate fiction and has considered one as thealter ego of the other.Diaper Jean Manufacturing Company,109 NLRB1045 (1954);Industrial Fabricating Inc,119 NLRB 162, 169 (1957),enfd.272 F.2d 184 (C.A. 6, 1959);Ogle Protection Service, Inc andJames L Ogle,149 NLRB 545, 546 (1964), fn.1,modified in otherrespects375 F.2d 497 (C.A. 6, 1967).Sec. 8(bX7XC) readsas follows:(7) to picketor cause to be picketed,or threatento picket orcause to be picketed,any employerwherean object thereof isforcing or requiring an employer to recognize or bargain with alabor organization as the representative of his employees, orforcing or requiring the employees of anemployer to accept orselect such labor organization as their collective bargainingrepresentative,unless such labor organizationiscurrentlycertified as the representativeof suchemployees-7...but to secure compliance with an existing contract, apermissible objective.InBay Counties District Council of Carpenters,AFL-CIO,etal.,154NLRB 1598, 1605(1965) the Board said:We have held in previous cases that Section8(bX7XC)isnot tobe literally applied so as, forexample, to reach picketing by a recognized union tosecurecompliance withan existingcontract, since thesection wasintended to proscribe picketing having as itstarget forcing or requiring an employer'sinitialacceptanceof the union as the bargainingrepresentative of his employees. [Emphasis sup-plied.](CitingBuilding and ConstructionTrades Council of SantaBarbaraCounty, AFL-CIO,et al. (SullivanElectric Compa-ny),146NLRB 1086, 1087(1964).)Thus, the Union'spicketing did not come withinthe proscriptionof Section8(b)(7)(C).Moreover, the conclusion that the picketing waslegal activity is strengthenedby the provisoto Section8(b)(7XC)since the legend used was pointed at anemployer who failedto apply aunion contract.[Recommended Order omitted from publication.](C) where such picketing has been conducted without apetitionunder section 9(c) being filed within a reasonableperiod of time not to exceed thirty days from the commence-ment of such picketing:Provided,That when such a petition hasbeen filed the Board shall forthwith,without regard to theprovisions of section 9(c)(1) or the absence of a showing of asubstantial interest on the part of the labor organization,directan election in such unit as the Board finds to be appropriate andshall certify the results thereof:Providedfurther,That nothing inthis subparagraph(C) shall be construed to prohibit anypicketingor other publicity for the purpose of truthfullyadvising the public(including consumers)that an employerdoes not employ members of, or have a contract with a labororganization,unless an effect of such picketing is to induce anyindividual employed by any other person in the course of hisemployment,not to pick up, deliver or transport any goods ornot to perform any services6Higdon testified, "in order to,uh, get around the contract, as you put it,uh, to be able to bid with my competition, yes."